Citation Nr: 1045734	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-27 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia. The rating decision granted service 
connection for the Veteran's PTSD with an evaluation of 50 
percent effective October 26, 1999. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) the Court of 
Appeals for Veterans Claims (Court) held that a claim for a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU), either expressly raised by 
the Veteran or reasonably raised by the record, is "part and 
parcel" of the claim for an increased rating. 

Typically, where the schedular rating is less than total, a TDIU 
may be assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010). In 
exceptional circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment. 38 
C.F.R. § 4.16(b) (2010).

The Veteran is currently evaluated at 50 percent for his PTSD. 
The evidence indicates that the Veteran retired in July 2001 due 
to either a non-service-connected back injury (July 2006 VA 
compensation and pension examination ) or knee injury (August 
2007 VA medical center records), and that he was previously 
temporarily unemployed due to carpal tunnel syndrome or due to 
strip mining restrictions (June 1999 VA medical center records). 
However, the issue of entitlement to a TDIU is reasonably raised 
by the following evidence of record: an August 2002 letter from 
the West Virginia Division of Vocational Rehabilitation stating 
that the Veteran's last date of employment was July 21, 2001 and 
that he was unable to return to his job because of nerves, was 
not able to deal with his anger, and feared his actions toward 
others; a letter from a counseling therapist at Logan Vet Center, 
received by VA in April 2003, stating that the Veteran "is 
unable to participate in any gainful employment due to previously 
stated reasons: poor tolerance for stress and pressure, decreased 
concentration and memory, startle response, anxiety, and 
difficulty with being around people"; and a November 2002 notice 
of disagreement in which the Veteran stated he had been awarded 
Social Security benefits based solely on his "mental nervous 
condition." 

The Court has held that a TDIU claim may not be denied without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran's disability does not prevent him from performing 
work that would produce sufficient income to be other than 
marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty 
v. Brown, 6 Vet. App. 532, 537 (1994). In Friscia, the Court 
specifically stated that VA has a duty to supplement the record 
by obtaining an examination which includes an opinion on what 
effect a veteran's service-connected disability has on the 
ability to work. Friscia, at 297, citing 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); 
Beaty, 6 Vet. App. at 537 and Obert v. Brown, 5 Vet. App. 30, 33 
(1993). 

The Veteran also asserts that a July 2006 VA compensation and 
pension examination report contains multiple inaccuracies (August 
2007 Form 9). In light of the above, the Board finds that the 
Veteran requires a current VA examination to ascertain whether 
unemployability specifically due to service-connected disability 
is demonstrated and also the current level of disability, as four 
years have passed since the most recent VA examination.

Accordingly, the case is REMANDED for the following actions:

1.	The RO must ask the Veteran to identify 
all records of VA and non-VA health care 
providers who have treated him for PTSD. 
After obtaining any appropriate 
authorizations for release of medical 
information, the RO must obtain any 
relevant and previously unobtained 
records from each health care provider 
the Veteran identifies. 

a.	The Veteran should also be advised 
that, with respect to private 
medical evidence, he may 
alternatively obtain the records on 
his own and submit them to the RO. 

b.	The records sought must include any 
relevant records of VA or private 
treatment created or updated after 
the most recent medical evidence 
from September 2008 that is 
associated with the claims file.

2.	After waiting an appropriate time period 
for the Veteran to respond, the RO must 
schedule the Veteran for a VA examination 
at the Huntington VA medical center (as 
requested by the Veteran in a September 
2006 statement) by a clinician with 
appropriate expertise in mental health. The 
purpose of the examination is to determine 
the current level of the Veteran's 
disability and whether the Veteran is 
unable to obtain or maintain substantial 
employment due to his service-connected 
PTSD. 

The following considerations must govern 
the examination:


a.	The claims file and a copy of this 
remand must be made available to the 
clinician, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand. 

b.	To determine whether the Veteran is 
unable to obtain or maintain 
substantial employment due to his 
service-connected PTSD, the clinician 
must carefully examine all available 
evidence related to the Veteran's 
ability or inability to work. In 
particular, the Board calls the 
clinician's attention to the 
following:

i.	An August 2002 letter from the 
West Virginia Division of 
Vocational Rehabilitation stating 
that the Veteran's last date of 
employment was July 21, 2001 and 
that he was unable to return to 
his job because of nerves, was 
not able to deal with his anger, 
and feared his actions toward 
others.

ii.	A letter from a counseling 
therapist at Logan Vet Center, 
received by VA in April 2003, 
stating that the Veteran "is 
unable to participate in any 
gainful employment due to 
previously stated reasons: poor 
tolerance for stress and 
pressure, decreased concentration 
and memory, startle response, 
anxiety, and difficulty with 
being around people.

c.	The clinician must specifically state 
whether the Veteran is unable to 
secure or follow a substantially 
gainful occupation as a result of his 
PTSD. See 38 C.F.R. § 4.16. 

d.	The clinician must consider the 
Veteran's lay testimony regarding his 
symptomatology during and since 
service and determine and note in his 
or her report whether there is a 
medical basis for corroborating or 
discounting the credibility or 
reliability of the history provided by 
the Veteran.

e.	All appropriate testing should be 
carried out, to include a 
comprehensive mental status 
examination that addresses:

i.	Whether the Veteran has 
deficiencies in most areas, such 
as work, family relations, 
judgment, thinking, or mood due 
to his symptoms.

ii.	Whether the Veteran's 
symptoms include:  any suicidal 
or homicidal ideation, delusions 
or hallucinations, neglect of 
personal hygiene, or obsessional 
rituals.

iii.	Whether the Veteran has any 
flattened affect; circumstantial, 
circumlocutory, or stereotyped 
speech; difficulty in 
understanding complex commands; 
impaired judgment; impaired 
abstract thinking; disturbances 
of motivation and mood; 
depression or anxiety; impaired 
impulse control; panic; memory 
loss; or difficulty in adapting 
to stressful situations.

f.	The examiner must further report all 
manifestations of the Veteran's PTSD. 
In providing this information, he or 
she should note the level of social 
and occupational impairment caused by 
these manifestations. The examiner 
must assign a GAF score and indicate 
the basis for the assigned score. A 
complete rationale for all opinions 
must be provided. 

3.	If the benefit sought remains denied, the 
RO must readjudicate the claim and consider 
whether to refer the Veteran's claim to the 
Director of VA's Compensation and Pension 
Service for an extraschedular rating. The 
RO/AMC must then provide the Veteran and 
his representative with a supplemental 
statement of the case and an appropriate 
period of time for response. 

4.	Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if 
otherwise in order. No action is required 
of the Veteran until he is notified by the 
RO. By this action, the Board intimates no 
opinion, legal or factual, as to any 
ultimate disposition warranted in this 
case. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).



